DETAILED ACTION

Claims 1-19 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In view of further search performed by the Examiner, and consideration of the remarks presented by the Applicant filed on 06/21/2021 with respect to claims 1-19, the claims have been fully considered and found to be in condition for allowance. More specifically, the substance of the claimed invention relates to methods and embodiments for creating an iterative network troubleshooting procedure in which arrangements for maintenance and management of network elements are displayed on a GUI for network automation and several drill-down actions may be implemented on each network element based on the selection of the associated network elements. The claimed invention therefore provides improvement techniques for implementing low-level troubleshooting procedures without retrieving data from devices each time a diagnostic is to be performed, and improving the efficiency of service providers’ troubleshooting processes by automating repeatable actions as much as possible in order to reduce training and manual execution of such flows by each individual support engineer, which is namely disclosed in the following limitation “presenting, on the display, a graphic element corresponding to each selected step, wherein the graphic element for each selected step on the display is operable by a GUI operation applied to the graphic element to execute the corresponding selected step for the network result for that selected step; and storing the selected one or more steps as a second network management procedure for later retrieval, wherein the second network management procedure is iteratively presented for selection of steps for future procedures”. 
The closest prior arts of record have been identified as below:

Raymond (US 20020161875) teaches a system and method for dynamically providing information to an administrator of a computing environment such as an administrator of a network system that is relevant to a particular problem event. This information includes contextual instructions and diagnostic data that will assist the network administrator in the analysis of the problem event. Generally, the invention automatically obtains from relevant computing environment entities pertinent information likely to be necessary to troubleshoot the particular problem event. The context-sensitive information is presented dynamically on a display for consideration and interaction by the network administrator. Specifically, the invention includes a database of executable troubleshooting (TS) profiles each specifically designed for a particular type of problem event. Each such TS profile references one or more troubleshooting data miner modules included in a library of such modules that accesses particular hardware or software entities in the network system for particular information. When a TS profile is invoked to assist a network administrator troubleshoot a particular type of problem event, the referenced data miner modules are executed and generate or cause the generator of troubleshooting instructions and diagnostic data which is then displayed to the network administrator.

Kekic et al. (US 5,999,179) teaches an embodiment comprising a graphic user interface of this invention, that is displayed by the client, includes a visual image of a computer network element being managed. As a user looks at the visual display in the graphic user interface, the user is provided the same visual information as if the user where physically present at the location of the managed computer network element. Thus, at a glance, a user can obtain considerable information about the status of the computer network element as represented by the visual display.

Goyal et al. (US 7,219,339) discloses a method of automatically parsing a network device configuration and generating a representation of one or more configuration commands for a network device that uses a command-line interface, using a grammar-based framework, is disclosed. One or more syntax definitions are received for a grammar associated with the command-line interface. The syntax definitions are compiled into a grammar object that represents the grammar. A configuration of the network device is received. The configuration is parsed using the grammar object. One or more configuration values are created and stored based on parsing the configuration. Using the configuration values, operating system version information, and the grammar object, one or more command-line interface commands may be automatically generated for use in configuring the device or other network management purposes. Further, applications may use the parameter values to customize a graphical user interface, perform range checking, etc. 

Chen et al. (US 20040194088) teaches systems for bulk network device management. One embodiment of the invention provides a method for concurrently managing network devices including spawning a plurality of processes, e.g., threads. Each process or thread is associated with a network device. The plurality of processes or threads each invoke a program, e.g., an Expect engine, to execute a plurality of scripts, e.g., Expect scripts. Each script interfaces with the associated network device. The method further includes using each script to write information to a set of first log files. The information is the result of the execution of the script, which performs monitoring, configuration and fault management operations on the associated network device.

However, none of the cited prior arts discloses nor teaches every element of the claimed invention when considered alone, or in combination. Therefore, combining these references to arrive at the claimed invention would amount to impermissible hindsight. The claims are therefore allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454